Bassett, C. J.
The Court have afforded this case a very full consideration before and during the argument. In every case it is our wish that justice should be administered in a satisfactory as well as impartial manner. For this purpose, it will be sometimes necessary, when parties sincerely apprehend they will not have a fair and impartial trial, and when there seems some foundation for such an impression, to allow the removal of the record from one county to another. In this way, prejudices on either side, apprehensions of unfairness and injustice, and all doubts and anxiety will be done away. The parties will come before a jury which knows nothing of them or their cause. All fears will be dispelled, and let the verdict be as it may, the parties will think it an impartial determination. The practice of the Supreme Court for several years previously to our present Constitution, was founded upon these principles. It was liberal and satisfactory. Several other authorities might be added to those produced by counsel for the motion. It is unnecessary to mention many of them, LiLAbr. 6, 2 Str. 874,1 Term 366, 368.